Citation Nr: 0615508	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-03 684	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to an increased rating for Diabetes Mellitus, 
currently evaluated as 20 percent disabling.

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1967 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied an increased rating for 
diabetes mellitus, and a July 2004 rating decision, which 
denied service connection for PTSD. 

The issue of an increased rating for diabetes mellitus was 
brought before the Board in December 2003, at which time the 
claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of his claim, to include obtaining identified 
medical treatment records. In the interim, the veteran filed 
a claim for entitlement to service connection for PTSD. The 
RO did not have the full claims file, which was located in 
the Appeals Management Center (AMC) in Washington, D.C. in 
furtherance of the Board's 2003 remand. Nonetheless, the RO 
denied the PTSD claim and the veteran perfected his appeal. 
Accordingly, the increased rating for diabetes mellitus claim 
is once again before the Board and the issue of service 
connection for PTSD has been merged here for appellate 
consideration. 

In the interim, the veteran also filed claims for total 
disability based on individual unemployability (TDIU) and 
service connection for depression and a general anxiety 
disorder, both claimed as secondary to his service-connected 
diabetes mellitus. There is medical evidence in the record of 
complaints and treatment for various mental conditions, as 
well as a medical opinion regarding the veteran's 
employability. Accordingly, these issues are REFERRED to the 
RO for proper adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The veteran's service connected condition is the result of 
his physical presence in Vietnam during the Vietnam era and 
likely exposure to Agent Orange. He alleges a claim for 
service connection for PTSD due to an in-service "rock and 
mortar" attack of his base in 1969 or 1970. Both of his 
conditions, among others, allegedly interfere with his 
ability to obtain a permanent job.

Diabetes Mellitus

Unfortunately, this issue must again be remanded. The RO did 
not comply with the Board's prior Remand orders.

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance. Stegall v. West, 11 Vet.App. 268 
(1998). When the Board last remanded the claim for service 
connection for diabetes mellitus in December 2003, it was for 
the purpose of obtaining identified treatment records from 
the VA outpatient clinic in Columbia, Missouri. The RO was 
specifically asked to obtain treatment records from 1995 to 
the present, and to document any and all negative responses. 

The RO did, in fact, make a request for the treatment records 
in January 2004. Neither the response nor the records are 
documented in the file. The 2003 remand also required the RO 
to readjudicate the claim and issue a supplemental statement 
of the case (SSOC). This was not done. 

VA records are considered part of the record on appeal since 
they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the RO 
must make an effort to follow up on the request and then, 
after obtaining either the records or a negative response, 
subsequently readjudicate the claim.  

It does not appear that the veteran was ever provided an 
official VA examination, since service connection was granted 
on a presumptive basis.  The RO should also take this 
opportunity to provide the veteran a VA examination, so that 
the medical evidence is complete as to the current severity 
of his disorder.

Finally, does not appears that the various letters of record 
are sufficient to fully comply with the notification 
provisions of the Veterans Claims Assistance Act.  With 
respect to this claim, the veteran was provided a letter in 
2002 as to his claim for service connection, but there was no 
further letter concerning his claim for an increase.  To 
ensure all requirements of recent caselaw have been met, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the RO 
should also take this opportunity to send the veteran another 
notification letter.

Post-Traumatic Stress Disorder

Here, at the time of the RO's decision, the veteran's VA 
outpatient treatment records from 2004 reflect a 
"provisional diagnosis" of "depression/ptsd (sic)". After 
a consultation, the VA psychiatrist formally diagnosed the 
veteran with "major depressive disorder." In denying the 
claim, the RO concluded that the veteran did not currently 
have PTSD.

A Statement of the Case relating to PTSD was issued in March 
2005. Shortly thereafter, an additional, non-duplicative 
private treatment statement was received. Specifically, the 
veteran submitted a statement from an Adult Nurse 
Practitioner, Mr. BL, indicating that the veteran is 
currently under his care for, among other things, PTSD. If a 
SOC or SSOC is prepared before the receipt of further 
evidence, a supplemental statement of the case (SSOC) must be 
issued to the veteran, as provided in 38 C.F.R. § 19.31, 
unless the additional evidence is duplicative or not relevant 
to the issue(s) on appeal.  38 C.F.R. § 19.37(a).  In this 
case, the newly obtained evidence was not duplicative of 
evidence already associated with the claims file, and it is 
relevant to this issue because it shows current objective 
findings and the veteran's contentions.  There are no 
regulatory provisions for waiving review of relevant evidence 
received at and by the RO prior to transfer of jurisdiction 
to the Board. Therefore, in accordance with 38 C.F.R. 
§ 19.37(a), the case is returned to the RO for consideration 
and the issuance of a supplemental statement of the case.

Additionally, the Board notes that the veteran's claimed 
stressor has not been verified. The attack claimed by the 
veteran, however, lacks sufficient detail for further 
investigation and therefore is not noted in the remand 
paragraphs below. The veteran is advised to provide any 
information in his possession that may assist in verification 
of this stressor, specifically regarding a more definitive 
date of the alleged incident. Unless sufficient information 
is provided, the RO is under no obligation to attempt to find 
stressors to support his claim for service connection for 
PTSD. 

Finally, as explained in the introduction, the RO did not 
have the full claims file to review in denying this claim. 
Significantly, the RO did not have the veteran's service 
medical records to review. Review of the service medical 
records are imperative to a determination of a claim for 
service connection.

The RO should also take this opportunity to obtain any recent 
treatment from November 2005 to the present, including 
private treatment records from Mr. BL. 

Finally, it appears that the April 2004 letter was sufficient 
to fully comply with the notification provisions of the 
Veterans Claims Assistance Act on this claim. However, to 
ensure all requirements of recent caselaw have been met, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the RO 
should also take this opportunity to send the veteran another 
notification letter.

Accordingly, the case is REMANDED for the following action:

1. Please send the veteran complete VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) for the issues of an 
increased rating for diabetes mellitus and 
service connection for PTSD, including an 
explanation as to the information or evidence 
needed to establish a disability rating and 
effective date for the claims on appeal, as 
outlined by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

2. Ask the appellant to complete release 
forms authorizing VA to request his treatment 
records from Mr. BL (for any and all 
treatment substantiating his March 2005 
statement). These medical records should then 
be requested, and the RO should specify that 
actual treatment records, as opposed to 
summaries, are needed. All efforts to obtain 
these records, including follow-up requests, 
if appropriate, should be fully documented.

3. Obtain the veteran's medical records for 
diabetes mellitus treatment from the VAMC in 
Columbia, Missouri from 1995 to the present. 
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are not 
available.

4. Obtain the veteran's medical records for 
any treatment for psychiatric disorder or 
diabetes from the VA medical facilities in St. 
Louis and Jefferson Barracks from 2003 to the 
present. All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response if 
records are not available. 

5.  After obtaining the above VA and private 
medical evidence, to the extent available, 
schedule the veteran for appropriate VA 
examination(s) to evaluate the current 
severity of his service-connected diabetes 
mellitus and any complications shown by the 
medical evidence.

6. After the above is complete, readjudicate 
the veteran's claims. If the claims remain 
denied, issue a supplemental statement of the 
case (SSOC) to the veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






